DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yarga (US 2014/0253392), hereinafter Yarga, in view of Li (US 2012/0223865), hereinafter Li.

Regarding claim 1 Yarga discloses an antenna-deco film stack structure, comprising: a deco film (Fig. 3, at 62) comprising a light-shielding portion (Fig. 3, at 54; paragraph 0027 “region 54 may form an inactive region that is free from touch sensor electrodes and that does not display images”) and a transmissive portion (Fig. 3, at 56; paragraph 0027 “the central portion of display 50 (shown as region 56 in FIG. 1) may be an active region that displays images”).
Yarga does not show in a single embodiment a dielectric layer facing the deco film; an antenna pattern disposed on an upper surface of the dielectric layer and disposed under the deco film, the antenna pattern being at least partially covered by the light-shielding portion in a planar view; and a ground pattern on a lower surface of the dielectric layer to at least partially cover the antenna pattern in the planar view.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Yarga in accordance with the teaching of Li regarding deco films in order to satisfy consumer demand for small form factor wireless devices, manufacturers are continually striving to reduce the size of components that are used in these devices while providing enhanced functionality (Li, paragraph 0016).

Regarding claim 2 Yarga as modified further discloses the antenna-deco film stack structure according to claim 1, wherein the antenna pattern comprises a plurality of antenna patterns (Fig. 3, at 204; paragraph 0032) which are disposed under the light-shielding portion (Fig. 3, at 204 is under 54).

Regarding claim 3 Yarga as modified further discloses the antenna-deco film stack structure according to claim 2, wherein the ground pattern overlaps the plurality of antenna patterns in a planar view (Fig 5, at 204; paragraph 0031 “antenna ground formed from conductive ground traces on a dielectric carrier in antenna structures 204 and/or grounded structures such as grounded portions of housing 12”).





Regarding claim 15 Yarga further discloses the display device according to claim 14, further comprising a touch sensor (Fig. 3, at 64; paragraph 0035 “touch sensor”) between the display panel and the antenna-deco film stack structure.

Claims 4-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yarga in view of Li as applied to claim 1 above, and further in view of Kim et al., (US 2016/0093939), hereinafter Kim.

Regarding claim 4 Yarga as modified does not explicitly disclose the antenna-deco film stack structure according to claim 1, wherein the antenna pattern comprises a radiation electrode, a pad and a transmission line electrically connecting the radiation electrode and the pad.
Kim discloses wherein the antenna pattern comprises a radiation electrode (Fig. 12B, at 120), a pad (Fig. 12B, at pads next to 130) and a transmission line (Fig. 12B, at 130) electrically connecting the radiation electrode and the pad.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna stack structure disclosed by Yarga in accordance with the teaching of Samsung regarding stacked antenna patterns in order to provide an antenna device that can be easily mounted and exhibit stable performance even in a miniaturized or bezel-reduced electronic device (Samsung, paragraph 0016).


    PNG
    media_image1.png
    611
    484
    media_image1.png
    Greyscale


Regarding claim 5 Yarga as modified does not disclose the antenna-deco film stack structure according to claim 4, wherein the pad is disposed under the light-shielding portion of the deco film, and the radiation electrode is disposed under the transmissive portion of the deco film.
Samsung discloses wherein the pad is disposed under the light-shielding portion of the deco film, and the radiation electrode is disposed under the transmissive portion of the deco film (Fig. 6, 122).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna stack structure disclosed by Yarga in accordance with the teaching of Samsung regarding stacked antenna patterns in order to provide an antenna device that can be easily mounted and exhibit stable performance even in a miniaturized or bezel-reduced electronic device (Samsung, paragraph 0016).


Samsung discloses wherein the radiation electrode includes a mesh structure (Fig. 6, at 122).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna stack structure disclosed by Yarga in accordance with the teaching of Samsung regarding stacked antenna mesh patterns in order to provide an antenna device that can be easily mounted and exhibit stable performance even in a miniaturized or bezel-reduced electronic device (Samsung, paragraph 0016).

 Regarding claim 7 Yarga as modified does not disclose the antenna-deco film stack structure according to claim 6, wherein the pad has a solid pattern structure.
Kim discloses wherein the pad has a solid pattern structure (Fig. 12B, at 120).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Yarga in accordance with the teaching of Kim regarding signal pad designs for antennas in order to enable smooth power feeding to the antenna module and minimize a feeding loss (Kim, paragraph 0015).

Regarding claim 12 Yarga as modified does not disclose the antenna-deco film stack structure according to claim 4, wherein the pad comprises a signal pad connected to the transmission line, and a ground pad spaced apart from the signal pad and electrically separated from the transmission line.
Kim discloses wherein the pad comprises a signal pad (Fig. 12B, at 120) connected to the transmission line (Fig. 12B, at 130), and a ground pad (Fig. 12B, at the two blocks aside 130) spaced apart from the signal pad and electrically separated from the transmission line.


Regarding claim 13 Yarga as modified does not disclose the antenna-deco film stack structure according to claim 12, wherein the ground pad comprises a pair of ground pads facing each other with respect to the signal pad.
Kim discloses wherein the ground pad comprises a pair of ground pads (Fig. 12B, at the two blocks aside 130) facing each other with respect to the signal pad.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Yarga in accordance with the teaching of Kim regarding ground pad designs for antennas in order to enable smooth power feeding to the antenna module and minimize a feeding loss (Kim, paragraph 0015).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yarga in view of Li and Kim as applied to claim 6 above, and further in view of Hong (US 2015/0255856), hereinafter Hong.

Regarding claim 8 Yarga as modified does not explicitly disclose the antenna-deco film stack structure according to claim 6, further comprising a dummy mesh electrode on the upper surface of the dielectric layer to be separated from the radiation electrode, the dummy mesh electrode being disposed under the transmissive portion.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna stack structure disclosed by Yarga in accordance with the teaching of Hong regarding dummy grids in order to mitigate the decrease in visibility caused by the shadowing of the dielectric layer (Hong, paragraph 0173).

Regarding claim 10 Yarga as modified does not disclose the antenna-deco film stack structure according to claim 8, further comprising a mesh ground pattern on the lower surface of the dielectric layer, wherein the mesh ground pattern overlaps the dummy mesh electrode in a planar view.
 	Hong discloses a mesh ground pattern (Fig. 45, at 370) on the lower surface of the dielectric layer, wherein the mesh ground pattern overlaps the dummy mesh electrode in a planar view (Fig. 45, at 370; paragraphs 0173-0174).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna stack structure disclosed by Yarga in accordance with the teaching of Hong regarding dummy grids in order to mitigate the decrease in visibility caused by the shadowing of the dielectric layer (Hong, paragraph 0173).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yarga in view of Li, Kim, and Hong as applied to claim 6 above, and further in view of Fujii (US 2007/0023888), hereinafter Fujii.


Fujii discloses the antenna-deco film stack structure according to claim 8, wherein a surface of the radiation electrode or a surface of the dummy mesh electrode is thermally oxidized (paragraph 0052).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna stack structure disclosed by Yarga in accordance with the teaching of Fujii regarding thermally oxidized electrodes in order provide insulation to the electrode (Fujii, paragraph 0052) which also helps provide a semiconductor device capable of achieving miniaturization (Fujii, paragraph 0012).

Claim 16-18 is rejected under 35 U.S.C. 103 as being unpatentable over Yarga in view of Li as applied to claim 14 above, and further in view of Kanaya et al., (US 2019/0220123), hereinafter Kanaya.

Regarding claim 16 Yarga as modified does not disclose the display device according to claim 14, wherein the dielectric layer of the antenna-deco film stack structure includes a polarizing layer.
Kanaya discloses wherein the dielectric layer of the antenna-deco film stack structure includes a polarizing layer (Fig. 2, at 138).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna stack structure disclosed by Yarga in accordance with the teaching of Kanaya regarding a polarizing layer in order that the sensor electrodes are prevented from being 

Regarding claim 17 Yarga as modified does not explicitly disclose the display device according to claim 14, further comprising a polarizing layer between the display panel and the antenna-deco film stack structure.
Kanaya discloses a polarizing layer (Fig. 2, at 138) between the display panel (Fig. 2, at 140) and the antenna-deco film stack structure (Fig. 2, at 134).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna stack structure disclosed by Yarga in accordance with the teaching of Kanaya regarding a polarizing layer in order that the sensor electrodes are prevented from being viewed with the naked eye (Kanaya, paragraph 0065) which helps to prevent a decrease in image quality (Kanaya, paragraph 0065).

Regarding claim 18 Yarga as modified does not explicitly disclose the display device according to claim 14, further comprising a touch sensor between the display panel and the antenna-deco film stack structure and a polarizing layer between the touch sensor and the antenna-deco film stack structure.
Kanaya discloses a touch sensor (Fig. 1, at 106) between the display panel and the antenna-deco film stack structure and a polarizing layer (Fig. 2, at 138) between the touch sensor and the antenna-deco film stack structure.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna stack structure disclosed by Yarga in accordance with the teaching of Kanaya regarding a polarizing layer in order that the sensor electrodes are prevented from being .

Allowable Subject Matter
Claim 19 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 19, patentability exists, at least in part, with the claimed features of the ground pattern overlaps the radiation electrode of the antenna pattern, and does not overlap the pad.
 	Yarga and Li are cited as teaching some elements of the claimed invention including XX.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.  

 	Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 11, patentability exists, at least in part, with the claimed features of wherein the ground pattern overlaps the radiation electrode of the antenna pattern, and does not overlap the pad. 

 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner is available to conduct an interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McMillan (US 2013/0278480) discloses additional features considered relevant to the current application (paragraph 0047).
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID E LOTTER/Examiner, Art Unit 2845